department of th internal revenu washington d e treasury fe service ic tax_exempt_and_government_entities_division uics sep tiff ft legend taxpayer a taxpayer b company m insurance_company n company o individual d individual e company p company q company r company s company t court cp state s state t date date date page date date date date date date date month sec_1 and amount amount amount amount amount amount dear this is in response to a ruling_request dated to your individual_retirement_accounts iras ws conceming the status of contributions the facts upon which you base your requests are as fol taxpayer a is married to taxpayer b taxpayers a an taxpayers a and b terminated employment with company m which sponsored one or more retirement plans represented to be qualified within the revenue code in which taxpayer a participated att entitled to receive distributions from said retirement ple 1eaning of sec_401 of the internal cir termination s taxpayers a and b were ins b are residents of state t in induced by representations made by employees of com and company q a registered investment_advisor taxp q to manage the investment of their qualified retiremer pany p a licensed securities broker-dealer ayers a and b authorized companies p and t funds page upon the advice of employees of companies p and q taxpayers a and b each rolled over distributions received respectively from the qualified r m into separate individual retirement annuities describe insurance_company n taxpayer a rolled over amou rolled over amount on date sec_3 and b’s ira_annuities had decreased significantly ps’ ttirement plan s maintained by company d in code sec_408 issued by nt on date sec_1 and the value s of taxpayers a and as of date taxpayer b insurance_company n is a state s_corporation authorize company n sells financial products primarily to individuals most of its sales are made through independent financial advisors and other distribution cl investment firms and financial institutions id to do business in state t insurance nnels including but not limited to taxpayers a and b along wij on or about date lawsuit in court cp state t a court of competent jurisd company o the distributor of insurance_company n pr r company s individual d and individual e maiwiete's d and e owned and operated companies p q r and s the lawsuit alleged that indi s sold and or recommended the ira_annuities purchase amended on or about date h other similarly situated taxpayers filed a ction against insurance_company n ducts company p company q company riduals d and e and companies p through by taxpayers a and b said lawsuit was l the lawsuit as amended contains a factual allegation tq document captioned group annuity application_for p company n these applications were either signed by as agent along with a reference to company p as the individual d or individual e as agent and to company intended to indicate that individual d and individual e of insurance_company n in procuring the sale of the an ithe effect that each plaintiff signed a ticipation for submission to insurance ndividual d or individual e who was listed gent’s firm the reference to either p as firm on the application itself was lso was acting simultaneously as an agent nity a sample group annuity application_for participation submitted with taxpayers a and b’s ruling_request indi purchased from insurance_company n attached to the copy of the lawsuit bates that qualified ira_annuities may be through s and individuals d and e dvising them to purchase and selling them from qualified_retirement_plans eaches of fiduciary duty by its agents companies f the lawsuit as amended alleged that breached their fiduciary duty to taxpayers a and b by ira_annuities as vehicles to receive distributions made insurance_company n was vicariously liable for said br company p and individuals d and e companies p defrauded taxpayers a and b by either intentionally misrepresenting or omitting material facts from them when they sold them their ira_annuities f said misrepresentations when they purchased their ira individuals d and e were acting within the scope of the when they made the fraudulent misrepresentations and q committed constructive fraud against taxpayers a an furthermore company p and individuals d and e were agents of insurance_company n when they committed s and individuals d and e were negligent when they so issions all of the named defendants b in selling them their ira_annuities acting within the scope of their duties as onstructive fraud companies p through d ira_annuities to taxpayers a and b itthermore taxpayers a and b relied upon annuities finally company p and t duties as agents of insurance_company n s and individuals d and e page ers a and b’s ira_annuities furthermore which negligence caused the decline in value of taxpay the scope of their duties as agents of company p and individuals d and e were acting within ded and sold the ira_annuities to insurance_company n when they negligently recomme taxpayers a and b and companies p through s and individuals d and e negligently misrepresented and negligently failed to disclose material facts to taxpayers a and b when they sold them their ira_annuities which negligence caused ira_annuities furthermore company p and individualls d and e were acting within the scope of their duties as agents of insurance_company n when they made their negligent misrepresentations and when they negligently failed to disclose material fafts ithe decline in value of taxpayers a and b’s o taxpayers a and b entered i a settlement agreement with insurance lawsuit under the terms of the settlement taxpayer a received amount and taxpayer in month sec_1 and company n and company o pursuant to which insurar e company n agreed to pay taxpayers a and b sum s of money in exchange for their agreeing tb the dismissal of the above-referenced date in relevant part article of the b received amount company n shall make separate transfers of the surrend annuities to plaintiff's respective designees within sev such paperwork settlement provides that insurance ler amounts for each of the plaintiffs n business days after the processing of from documentation contained in the file it appears the result of arm’s-length negotiations between various p it the above-referenced settlement was the arties with adverse interests pursuant to the settlement agreement the date company o companies p through s and individuals i jawsuit against insurance_company n and e was dismissed the above referenced amount sec_3 and payments were made by check on or about date from insurance_company n to taxpayers a and b resx trust account maintained by taxpayers a and b’s couns amounts of amount and amount were issued by sa respectively amount sec_5 and represent amount sec_3 a taxpayer a contributed on or about date his name with company t also on or about date into an ira set up and maintained in her name with co contributory iras met the requirements of code sectio were made within days of date _ the date am b ectively said checks were deposited into a on or about date checks in the counsel to taxpayers a and b less attorney’s fees ount into an ira set up and maintained in taxpayer b contributed amount it has been represented that both pany t said date contributions a ount sec_3 and were paid to taxpayers a and it has been represented that pursuant to article of the taxpayer a’s and taxpayer b’s jra annuities which annuity value exclusive of amounts received as a result applicable surrender charge s were transferred by insu trustee to trustee transfers to the taxpayers’ ira accou settlement agreement the value s of nsisted of each taxpayer’s respective ira of the settlement referenced herein less the tance company n by means of direct nts maintained with company t nt proceeds paid either to taxpayer a it has also been represented that the sum of the settlem amount or taxpayer b amount and of the amount transferred by either taxpayer a or page taxpayer b to his her ira maintained with company t respect to taxpayer a or amount with respect to ta did not exceed either amount with xpayer b based upon the foregoing you request the following ru ings that taxpayer a’s receipt of amount from insur described settlement of a lawsuit and its subsequent cor in his name with company t constitutes a valid rollove d a i of the internal_revenue_code and ce company n pursuant to the above ibution into an ira set up and maintained transaction within the meaning of section that taxpayer b’s receipt of amount from insurahice company n pursuant to the above described settlement of a lawsuit and its subsequent cor tribution into an ira set up and maintained in her name with company t constitutes a valid rollover transaction within the meaning of sec_408 of the internal_revenue_code a of the code provides that for purposes of with respect to the requested letter rulings sec_408 leans a_trust created or organized in the this section the term individual_retirement_account m or his beneficiaries but only if the written united_states for the exclusive benefit of an individual quirements among these requirements is governing instrument creating the trust meets certain re states that except in the case of a rollover the one found in paragraph of sec_408 which sn a b or e contribution described in subsection d in section no contribution will be accepted unless it is in cash and contributions will not be accepted for the ixable year under sec_219 on taxable_year in excess of the amount in effect for such behalf of any individual sec_408 of the code provides the general_rule iras this section provides in pertinent part that exc any amount_paid or distributed out of an individual reti annuity shall be included in gross_income by the payee manner provided under sec_72 for the tax treatment of distributions from ppt as otherwise provided in subsection d fement plan or under an individual retirement or distributee as the case may be in the sec_408 of the code establishes an exception and the income inclusion rule_of sec_408 for contributions under sec_408 an amount is contribution if it meets the requirements of subparagra subparagraph a of sec_408 of the code stat sec_408 does not apply to any amount_paid or di account or individual_retirement_annuity to the individu is maintained if -- i the entire amount received incl into an individual_retirement_account or individual reti contract for the benefit of such individual not later th receives the payment or distribution it to the contribution rules of sec_408 ertain transactions characterized as rollover ‘scribed in paragraph as a rollover hs a and b hs in pertinent part that paragraph of stributed out of an individual retirement al for whose benefit the account or annuity money and any other_property is paid ‘ment annuity other than an endowment the 60th day after the day on which he subparagraph b of sec_408 in short provides that this paragraph does not apply to any h individual from an ira account or annuity amount described in subparagraph a i received by a y of such receipt such individual received if at any time during the 1-year period ending on the da page n ira account or annuity which was not any other amount described in that subparagraph from includible in his gross_income because of the application of this paragraph with respect to the requested letter rulings it has been other similarly situated taxpayers initiated a lawsuit in various defendants named in the lawsuit including insu loss in value of ira_annuities described in code sectian b owned by taxpayers a and b the lawsuit alleged various causes of said loss of value insurance_company n company o or other named p insurance_company n said lawsuit was settled purs recovered after attorney’s fees were deducted amoun into iras described in code sec_408 within relating to activities taken either by ties allegedly acting as the agents of ant to said settlement taxpayers a and b sec_5 and respectively which they rolled rys of receipt represented that taxpayers a and b and court of competent jurisdiction against rance company n relating to a significant the above reference settlement proceeds were designe ira annuity amounts lost due to alleged misconduct o including insurance_company n no distribution occ amount sec_3 and by insurance_company n ito replace a portion of taxpayers a and b’s ithe part of a number of defendants red until the issuance of the checks in accordingly based on the specific facts and represent taxpayers a and b’s receipt of amount sec_5 and from a portion of their original ira_annuities pursuant to t payment of these amounts to the newly-established in represent valid rollovers thus with respect to your ions contained herein we hold that insurance_company n as the replacement of above-reference lawsuit settlement and the vidual retirement accounts at company t ing requests we conclude as follows that taxpayer a’s receipt of amount from insur described settlement of a lawsuit and its subsequent cohtribution into an ira set up and maintained tr transaction within the meaning of section in his name with company t constitutes a valid rollove d a i of the internal_revenue_code and ance company n pursuant to the above that taxpayer b’s receipt of amount from insur described settlement of a lawsuit and its subsequent co in her name with company t constitutes a valid rollov d a i of the internal_revenue_code this ruling letter is based on the assumption that taxp described in code sec_408 as represented it al and maintained in the names of taxpayers a and b d additionally it code sec_408 as represented representations made with respect thereto nce company n pursuant to the above tribution into an ira set up and maintained br transaction within the meaning of section ers a and b’s ira_annuities were assumes that the contributory iras set up scribed above meet the requirements of sumes the correctness of all facts and a copy of this letter has been sent to your authorized r attorney on file in this office l resentatives in accordance with a power of page if you have any questions concerning this letter_ruling pease contact fax who may be reached at not a toll-free number or esquire - sincerely yours av ramces v sloah manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose
